Per Curiam :
This cause coming on to be heard upon motion of the appellee, appearing specially to dismiss the appeal, and it appearing to the court that the entry of appeal is fatally defective, in that it specifies no return day to which the appeal is taken, and, therefore, that the constructive notice furnished by the record of said entry of appeal does not notify the appellee of any definite time at which she is to appear therein before the appellate court, the said appeal is hereby dismissed at the cost of the appellants. State ex rel. Andreu v. Canfield, 40 Fla. 36, 23 South. Rep. 591; Garrison v. Parsons, 41 Fla. —, 25 South. Rep. 336.